IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                              No. 70244-1-1


                         Respondent,              DIVISION ONE


                 v.

                                                  UNPUBLISHED OPINION
ABDIKADIR ADAN KHALIF,

                         Appellant.               FILED: September 15, 2014

      Schindler, J. — Abdikadir Adan Khalif appeals from his jury conviction for one

count of assault of a child in the second degree, arguing insufficient evidence and

ineffective assistance of counsel. We conclude sufficient evidence supports the

conviction and defense counsel's failure to request an inferior degree instruction did not

constitute ineffective assistance of counsel. We therefore affirm.

                                         FACTS


       In May 2011, a mutual friend introduced Ayan Mumin to 18-year-old Abdikadir

Adan Khalif. In June 2011, at her friend's request, Mumin allowed Khalif to stay at her

Kent apartment for a few days. Mumin lived with her two daughters, R.S. and F.S., at

the apartment.
No. 70244-1-1/2


       During the evening of June 17, 2011, Mumin decided to go shopping. Nine-year-
old R.S. and seven-year-old F.S. wanted to finish watching a television show. Khalif

volunteered to stay with the girls while Mumin went shopping.

       Khalif played hide-and-seek with the girls for a few minutes. The girls then

returned to watching the television show. Khalif sat nearby and tried to persuade R.S.

and F.S. to sit on his lap. When the girls did not comply, Khalif grabbed their hands and

pulled them over.

       R.S. resisted but Khalif eventually pulled her onto his lap and kissed her on the

lips. R.S. said it "[fjelt gross" and pulled away. Khalif then grabbed her again and

started dragging her along the floor toward the bedroom. As he dragged R.S., Khalif

said that he had "a surprise" for her in the room.

       Khalif tried to unbuckle her pants. R.S. managed to pull away from Khalif before

he could unbuckle her pants. She ran into the bathroom, closed the door, and called

her mother on a cell phone. Mumin told R.S. to bring F.S. into the bathroom with her

and call 911. After R.S. brought F.S. into the bathroom, she called 911. R.S. was

crying and told the operator that Khalif tried to touch her "private parts."

       When Kent police officers arrived at the apartment, both R.S. and F.S. appeared

scared and were shaking and crying. After Mumin returned, R.S. complained about

pain in her stomach and arm. Mumin took R.S. to the hospital where she was treated

for a strain to her arm and abdominal wall.

       The State charged Khalif with one count of child molestation of R.S. in the first

degree and one count of assault of a child in the second degree. The jury acquitted
No. 70244-1-1/3



Khalif of the molestation charge and found him guilty of assault of a child in the second

degree. The court imposed a standard-range sentence.

                                          ANALYSIS

          Khalif contends that insufficient evidence supports the conviction for assault of a

child in the second degree. An appellate court reviews the sufficiency of the evidence

to determine whether, after viewing the evidence in the light most favorable to the State,

any rational trier of fact could have found the essential elements of the charged crime

beyond a reasonable doubt. State v. Pirtle, 127 Wash. 2d 628, 643, 904 P.2d 245 (1995).

A claim of insufficiency admits the truth of the State's evidence and all reasonable

inferences from that evidence. State v. Kintz. 169 Wash. 2d 537, 551, 238 P.3d 470

(2010).

       To convict Khalif of assault of a child in the second degree as charged, the State

had the burden of proving beyond a reasonable doubt that he assaulted R.S. with the

intent to commit child molestation in the first degree. RCW 9A.36.021(1)(e); RCW

9A.36.130. As jury instruction 16 states, an assault is "an intentional touching or striking

of another person that is harmful or offensive regardless of whether any physical injury

is done to the person." See also State v. Villanueva-Gonzalez.           Wn.2d      , 329
P.3d 78, 80-81 (2014). Child molestation in the first degree requires the State to prove

Khalif had "sexual contact" with R.S. RCW 9A.44.083. As jury instruction 21 states,

"sexual contact" is "any touching of the sexual or other intimate parts of a person done

for the purpose of gratifying sexual desires of either party or a third party." See RCW

9A.44.010(2).
No. 70244-1-1/4



       Criminal intent may be inferred "from conduct that plainly indicates such intent as

a matter of logical probability." State v. Abuan. 161 Wash. App. 135, 155, 257 P.3d 1

(2011). Circumstantial evidence and direct evidence are equally reliable. State v.

Delmarter. 94 Wash. 2d 634, 638, 618 P.2d 99 (1980).

       R.S. testified that when she declined Khalifs invitation to sit on his lap, he

grabbed her hand. Despite R.S.'s resistance, Khalif pulled her onto his lap and kissed

her on the mouth. After R.S. was able to pull away, Khalif grabbed her again and pulled

her toward the bedroom. As he dragged R.S. along the floor, he told her," 'I have a

surprise for you in the room,'" and tried to unbuckle her pants. Viewed in the light most

favorable to the State, the foregoing evidence was sufficient to permit a rational trier of

fact to find that Khalif assaulted R.S. with the intent to have sexual contact.

       Khalifs suggestion that his conviction for assault was inconsistent with his

acquittal on the child molestation charge is not persuasive. R.S. testified that although

Khalif attempted to unbuckle her pants, he never succeeded and never touched her in

her intimate areas. Khalifs acquittal on the child molestation charge required proof of

actual sexual contact and was, therefore, not inconsistent with his conviction on the

assault charge requiring only proof that he intended to have sexual contact. The

evidence was sufficient to permit a rational jury finding Khalif intended to have sexual

contact with R.S. but did not succeed.

       Khalif also contends that the evidence was insufficient because R.S. gave

differing accounts of the incident to various witnesses. But defense counsel cross-

examined R.S. about the inconsistencies and R.S. repeatedly insisted that she was

testifying only about the details that she actually remembered at the time. Khalifs
No. 70244-1-1/5


challenge is ultimately directed to the credibility of a witness, which we cannot review on

appeal. We defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Thomas. 150 Wash. 2d 821,

874-75, 83 P.3d 970 (2004), abrogated in part on other grounds by Crawford v.

Washington. 541 U.S. 36, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004).

       Khalif also claims that he was denied effective assistance because his attorney

did not request an instruction on the lesser degree offense of fourth degree assault.

The defendant is entitled to an instruction on an inferior degree offense when

       (1) the statutes for both the charged offense and the proposed inferior
       degree offense "proscribe but one offense"; (2) the information charges an
       offense that is divided into degrees, and the proposed offense is an
       inferior degree of the charged offense; and (3) there is evidence that the
       defendant committed only the inferior offense.

State v. Peterson. 133 Wash. 2d 885, 891, 948 P.2d 381 (citing State v. Foster. 91 Wash. 2d
466, 472, 589 P.2d 789 (1979), and State v. Daniels. 56 Wash. App. 646, 651, 784 P.2d
579 (1990)); see also RCW 10.61.003. Khalif contends, and the State concedes, that

fourth degree assault was a lesser degree offense of second degree assault under the

facts of this case.


       To prevail on his claim of ineffective assistance, Khalif must establish both (1)

that his attorney's representation fell below an objective standard of reasonableness

and (2) resulting prejudice, Le., a reasonable probability that, but for counsel's deficient

performance, the result of the proceeding would have been different. State v.

McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995). We review claims of

ineffective assistance of counsel de novo. State v. A.N J.. 168 Wash. 2d 91, 109, 225 P.3d

956(2010).
No. 70244-1-1/6



      We begin our analysis with the "strong presumption that counsel's performance

was reasonable." State v. Kvllo. 166 Wash. 2d 856, 862, 215 P.3d 177 (2009). To rebut

this presumption, Khalif "bears the burden of establishing the absence of any

'conceivable legitimate tactic explaining counsel's performance.'" State v. Grier, 171

Wn.2d 17,42, 246 P.3d 1260 (2011)1 (guoting State v. Reichenbach, 153Wn.2d126,

130, 101 P.3d 80 (2004)). Defense counsel's decision to forgo an otherwise available

instruction on a lesser degree offense in favor of an "all or nothing" approach may be a

legitimate strategy to obtain an outright acquittal. See State v. Hassan, 151 Wash. App.
209, 221, 211 P.3d 441 (2009); see also Grier, 171 Wash. 2d at 37-38.

       Here, cross-examination of R.S. focused on the differences between her trial

testimony and the accounts of the incident that she gave to other witnesses. During

closing argument, defense counsel emphasized that the State's case rested almost

exclusively on R.S.'s uncorroborated testimony. Counsel then reviewed in detail what

he characterized as R.S.'s "dramatically inconsistent" accounts. Based on the alleged

inconsistencies, lack of corroborating evidence, and suggestions that R.S.'s testimony

may have been coached, defense counsel vigorously urged the jury to conclude that

"[t]his case is about a little girl who was left at home, who got scared, called her mom,

911, her imagination spun, she told a story, and she lost track of the details."

       Given the nature of the evidence, defense counsel could reasonably have

chosen an "all or nothing" strategy to pursue a claim of complete innocence. Counsel's

failure to request a lesser degree instruction was therefore not deficient performance.

See Hassan, 151 Wash. App. at 221; Grier, 171 Wash. 2d at 43; see also State v. King, 24



        Emphasis in original.
No. 70244-1-1/7


Wn. App. 495, 501, 601 P.2d 982 (1979) (defense counsel not deficient for arguing that
evidence failed to establish second degree assault and not proposing inferior degree

instruction for simple assault).

       Khalif also suggests that defense counsel failed to undertake a sufficient

investigation and was unaware of the legal standards for an inferior degree instruction.

Nothing in the record supports this contention. Such speculation cannot rebut the

presumption that counsel's performance was reasonable.

       Because Khalif has made no showing that counsel's performance was deficient,

his claim of ineffective assistance necessarily fails. Consequently, we need not address

the issue of prejudice. See State v. Emery. 174 Wash. 2d 741, 755, 278 P.3d 653 (2012).

      Affirmed.




                                                       xJmQq,            4=-

WE CONCUR:




      -dV ( M\        ct                          AU_